DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 02/03/2021, with respect to 35 USC 102/103 rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 11 seems to have “the ground layers” whereas only “a ground layer” was introduced.  When looking over the method claims, examiner could not find any other instance of “the ground layers” so examiner is treating this as a mistake in typing.  	
Claim 11 of the application has been amended, to fix “the ground layers” to “the ground layer” as follows: 
AMENDMENTS TO THE CLAIMS

11. (Withdrawn) The method of claim 10, further comprising: embedding a ground layer between insulating layers of the PCB; coupling the ground layer 
Election/Restrictions
Claims 1-8 and 17-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-16, directed to the process of making or using an allowable are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-8 depends, Claim 9, for which Claims 10-16 depends, and Claim 17, for which Claims 18-20 depends, teaches a limitation: “
    PNG
    media_image1.png
    25
    347
    media_image1.png
    Greyscale
 1) wherein d is not equal to p” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would adequately disclose the above limitations.
Liao (US10054979) is the closest prior art of record.
Regarding Claim 1, Liao teaches, Fig. 1, Fig. 5, a printed circuit board (PCB) for an information handling system (abstract), the PCB comprising: first and second signal vias (502a,502b), the first signal via being separated from the second signal via by a distance (p) (not labeled but there is a distance- see Fig. 5); a quantity (n) of ground vias (504a, 504b), n being an even non-zero positive integer (see Fig. 5), the n ground vias being grouped into pairs (See Fig. 5) (see application Fig. 5), each ground via of each pair being separated from one of 
    PNG
    media_image1.png
    25
    347
    media_image1.png
    Greyscale
     1) (see application specification pg. 12 for n=4, n=6 where p = d matches angles given in Fig. 5 of patent).(see application Fig. 5)
Liao does not disclose : “  
    PNG
    media_image1.png
    25
    347
    media_image1.png
    Greyscale
1) wherein d is not equal to p. 
Similar reasoning can be made for Claims 9 and Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MA/            Examiner, Art Unit 2848                                                                                                                                                                                            	
/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848